Rohert and Connie Mercogliano
6480 OIive Street

Commerce City, Colorado. 80022 F I L E D
NUV 2 6 2018
M .
D|STR|CT COURT OF NORTHERN OKLAHOMA U.;r.k Dc!;S'iMF¢i:i%ai"l-t&(§i|lei;¥

Ca$e No.: 18 CV 581 GKF-FHM

Wi|lette Glover/Wil|ie T. Houston MOT|ON TO D|SM|SS

P|aintiff,
vs.

Robert Nlercog|iano
Defendant

Defendant hereby moves the Court to dismiss P|aintiff's Comp|aint with prejudice. The basis for
this Motion are set forth in the accompanying memorandum

Dated this Lday of November, 2018

W h

@1.\¢{§4

Robert and Connie Mercog|iano
6480 Olive Street
Commerce City, Co|orado. 80022

DISTR|CT COURT OF OKLAHON|A

_ w
Wil|ette G|over/\M|lie T. Houston Cp§§ NO$ lSC\/ 5` 81 GKF FH

P|aintiff,
vs.
Robert Mercogliano
Defendant
w

Nlerco Photography and Fi|ming is not, or ever has been a company.

l was not hired by V\h|lie. lt was my idea and all my expenses for two years of editing
and fl|ming, travel and equipment

Wl|lie had full knowledge of any social media videos. (which were made for his beneiit) l
gave \M||ie all copies of any photos l took of him.

| made a total of twenty-live DVD’s. Ten were given to V\hl|ie. l sold the rest at his show,
bars and concerts. At the end of the venue, Vlhliie and l each received our share.

|n response to the claim of video sales being sold internationa||y, there was a meeting
held with a person, l don't remember his name, who said he would like to distribute the
DVD. He said he had the means to do it. | gave him one copy and never heard from him
again. This was the only offer l was aware of, not several as is stated.

On February 14, 2012, l was approached by Carla Jordan, to produce copies of the
DVD. | told her l could not because l was, at that time, fighting cancer. She said V\hl|ie
was getting a B|ues award and wanted to help him tinancia|ly. l said l would give her a
copy and she could make them for him. l received no compensation at all and l do not
know what Wi||ie did with them. | also have copies of all correspondence between Carla
and myself.

Everything that l and many others did for \Mllie was out of love and desire to see an
elderly B|ues man see his dream before he passed on. erlie was no BB King and l told
him in the beginning l was no Spielberg. VWllie said, “lets do it." No one hired me. l spent
two years fi|ming and editing only to help Wlllie out. l smelled the collard greens he was
cooking, hence the movie name.

P¢&Q_aF "t

l do not know anything about record companies, musicians, lawyers and what they have
or have not done for V\nllie. l only know what l did.

ARGUMENT
P|aintiffs Complaint fails to state a claim upon which relief may be granted. P|aintiff's
claim must be dismissed because her legal claims are without merit and frivolous. There

are no punitive or exemplary damages due to V\h|lie or his daughter, as no money was
made above costs of making the DVDs. To my knowledge, the documentary was never

sold.

CONCLUSION
For the reasons stated above, the `Defendant’s Motion to Dismiss should be granted

Dated this &_day of November, 201 8

Robert Mercogliano

P§z.a='-l

CERTIFICATE OF MAILING

I hereby certify on this Z_ day of November, 2018, I placed a
true and correct copy of the foregoing Motion To Dismiss to the
Ok|ahoma District Court in the United States mail, postage paid,
addressed to

Ok|ahoma District Court

333 West 4th Street, Room 411
Court C|erks Office

Tu|sa, Ok|ahoma 74103

Wi||ette Glover/Wi||ie T. Houston
P.O. Box 2613
Sapu|pa Creek, Ok|ahoma 74067

Shanika Cursh Lega| Services
P.O. Box 2613
Sapu|pa Creek, Ok|ahoma 74067

 

Robert Mer?g|iano

P‘]."{o=¢ if

